 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-17-04307-PHX-SPL
      Kolela Mpoyo,
 9                                               )
                                                 )
                       Plaintiff,                )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      FIS Management Services, LLC,              )
12                                               )
13                     Defendant.                )
                                                 )
14                                               )

15          Before the Court are Plaintiff’s Motion to Modify Subpoena Duces Tecum (Doc.
16   69), to which there is no response; Defendant’s Motion for Sanctions, Dismissal and
17   Expenses for Plaintiff’s Failure to Appear for Deposition (Doc. 54), Plaintiff’s Response
18   (Doc. 63), and Defendant’s Reply (Doc. 67); Plaintiff’s Motion for Protective Order
19   Relating to Plaintiff’s Confidential Health Information and Motion for Giving Permission
20   to File a Motion for Leave to Amend Pleadings (Doc. 62), Defendant’s Response (Doc.
21   64), and Plaintiff’s Reply (Doc. 68); and the parties’ Joint Notice of Discovery Dispute
22   (Doc. 75).
23          I.    Motion to Modify
24          Having reviewed the motion to modify Plaintiff’s subpoena duces tecum, the Court
25   will grant it. Accordingly, it is ordered that Plaintiff’s Motion to Modify Subpoena Duces
26   Tecum (Doc. 69) is granted.
27   ///
28   ///
 1
            II.    Motion for Sanctions
 2
            A court may sanction a party, upon motion, for failing to appear for the party’s own
 3
     deposition. Fed. R. Civ. P. 37(d)(1)(A)(i); see Sali v. Corona Reg’l Med. Ctr., 884 F.3d
 4
     1218, 1222 (9th Cir. 2018). In doing so, the Court may order any item listed under Rule
 5
     37(b)(2)(A)(i)-(vi) as a sanction against the offending party. Fed. R. Civ. P. 37(d)(3).
 6
     Additionally, the court must require the offending party to pay the reasonable expenses,
 7
     including attorney’s fees, caused by its failure to appear at its own deposition. See Fed. R.
 8
     Civ. P. 37(d)(3).
 9
            After reviewing the briefing, the Court finds that Defendant has been prejudiced by
10
     Plaintiff’s failure to appear for his deposition. However, the Court is unwilling to dismiss
11
     Plaintiff’s complaint as a remedy.1 Instead, the Court will require Plaintiff to pay the
12
     reasonable expenses, including attorney’s fees, caused by Plaintiff’s failure to appear for
13
     his own deposition. To the extent Plaintiff has still not appeared for his deposition, this
14
     Order also puts Plaintiff on notice that any future failure to appear for his deposition could
15
     result in the dismissal of his case or any other sanction pursuant to Rule 37(d). Defendant
16
     will have fourteen (14) days to submit its costs and fees associated with bringing this
17
     motion. Accordingly, Defendant’s motion for sanctions (Doc. 54) is denied in part and
18
     granted in part, to the extent the Court will not dismiss Plaintiff’s complaint but will
19
     assess him the appropriate fees and costs.
20
     ///
21
     ///
22
23
            1
24            The Court notes, however, that Plaintiff’s attempt to wait until the last minute to
     file an “objection” to his deposition is alarming. While the Court is not dismissing
25   Plaintiff’s case, it admonishes Plaintiff’s behavior. There is no reason Plaintiff could not
     have picked up his telephone and called Defendant to reschedule the deposition prior to
26   January 11, 2019, if Plaintiff’s true worry was that the date of the deposition was too close
     to the end of discovery. Furthermore, Defendant’s email asking to move the deposition to
27   two days later due to an illness (1) made clear that the deposition would be moved only if
     Plaintiff agreed and confirmed and (2) did not show any “bad faith” in attempting to move
28   the deposition deadline. Plaintiff’s behavior here was simply unwarranted.
                                                   2
 1
            III.      Motion for Protective Order and Leave to Amend
 2
            Plaintiff seeks a protective order to seal his confidential health information he has
 3
     disclosed to Defendant. (Doc. 62 at 1.) He also seeks permission for leave to amend his
 4
     pleadings. (Doc. 62 at 1.) Defendant does not object to a protective order protecting
 5
     Plaintiff’s confidential information from disclosure to third parties. (Doc. 64 at 1.)
 6
     However, Defendant does object to Plaintiff’s request to amend his pleadings. (Doc. 64 at
 7
     1.)
 8
                      a.   Protective Order
 9
            Having considered the Plaintiff’s Motion for Protective Order and the proposed
10
     Stipulated Protective Order, and finding good cause appearing, the Court will grant a
11
     protective order to seal Plaintiff’s resume and application materials.
12
                      b.   Leave to Amend
13
            Plaintiff argues that certain documents obtained from a subpoena of HealthFitness
14
     reveal HIPAA violations and that certain EEOC documents are “missing” from
15
     Defendant’s disclosure. (Doc. 62 at 2-3.) He also argues that the Government shutdown
16
     caused delay in obtaining certain EEOC documents. (Doc. 62 at 3-4.) Defendant argues
17
     that Plaintiff is simply attempting, yet again, to extend the discovery deadline and to delay
18
     this litigation. (Doc. 62 at 1.) Defendant argues that Plaintiff did not act reasonably in
19
     pursuing discovery and has not shown any reason to reopen the pleadings more than a year
20
     after the filing of his complaint. (Doc. 64 at 2.) Having reviewed the briefing, the Court
21
     finds that Plaintiff has not shown good cause for amending his Complaint at this date in
22
     the litigation. Thus, the Court denies Plaintiff’s request for permission for leave to amend
23
     his pleadings.
24
            Accordingly, the Court grants in part and denies in part Plaintiff’s Motion for
25
     Protective Order Relating to Plaintiff’s Confidential Health Information and Motion for
26
     Giving Permission to File a Motion for Leave to Amend Pleadings (Doc. 62).
27
     ///
28
                                                  3
 1
            IV.    Notice of Discovery Dispute
 2
            Having reviewed the parties’ notice of discovery dispute (Doc. 75), the Court will
 3
     schedule a hearing to address the disputed items. The parties should be prepared to address
 4
     each item and explain why each is or is not relevant, what is inhibiting its disclosure, and
 5
     why.
 6
            V.     Conclusion
 7
            After reviewing all the motions and the discovery notice, the Court will extend the
 8
     discovery and dispositive motion deadlines. The discovery deadline is now May 27, 2019,
 9
     and the dispositive motion deadline is June 18, 2019.
10
            IT IS ORDERED:
11
            1.     That Plaintiff’s Motion to Modify Subpoena Duces Tecum (Doc. 69) is
12
                   granted;
13
            2.     That Defendant’s Motion for Sanctions (Doc. 54) is granted in part and
14
                   denied in part;
15
            3.     That Defendant shall have fourteen (14) days to submit its costs and fees
16
                   associated with bringing its motion for sanctions;
17
            4.     That Plaintiff’s Motion for Protective Order and Motion for Giving
18
                   Permission to File a Motion for Leave to Amend Pleadings (Doc. 62) is
19
                   granted in part and denied in part; and
20
            5.     That, pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff’s resume
21
                   and application materials are to be kept confidential; and
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                  4
 1
     6.    That, pursuant to the parties’ Joint Notice of Discovery Dispute, a hearing is
 2
           set to address the matter on May 23, 2019 at 10:00 a.m. before the
 3
           Honorable Judge Steven P. Logan, United States District Judge, in the Sandra
 4
           Day O’Connor United States Courthouse, located at 401 West Washington
 5
           Street, Phoenix, Arizona 85003, 5th Floor, Courtroom 501.
 6
     Dated this 24th day of April, 2019.
 7
 8
 9                                             Honorable Steven P. Logan
                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           5
